Citation Nr: 9930711	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  97-27 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special adaptive housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1966 to 
May 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
remanded in July 1998.  As all requested actions have been 
accomplished, to the extent possible, the Board will proceed 
to address the veteran's claim herein below.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board notes that, in a decision dated in January 1998, 
the RO denied entitlement to financial assistance in 
obtaining an automobile with adaptive equipment or adaptive 
equipment for an automobile only.  The RO advised the veteran 
of that determination by letter also dated in January 1998 
and he did not initiate an appeal thereto within the mandated 
time period.  See 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 (1999).  
Thus, that matter is not before the Board.


FINDINGS OF FACT

1.  It has not been shown that, due to service-connected 
disability, the veteran has the loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or blindness 
in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity or the 
anatomical loss or loss of use of both hands; or loss or loss 
of use of one lower extremity together with the residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes , or a wheelchair; or loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affects the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
2.  The competent evidence of record is sufficient to answer 
the medical question presented in this case and there is no 
unresolved, complex or controversial medical problem 
requiring that an independent medical expert's (IME) opinion 
be obtained.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special adapted housing 
or special home adaptation grants have not been met.  38 
U.S.C.A. §§ 2101, 3901, 5107 (West 1991); 38 C.F.R. §§ 3.350, 
3.809, 3.809a, 4.63 (1999).

2.  An advisory medical opinion from an IME is not warranted.  
38 U.S.C.A. §§ 5107(a), 7109 (West 1991); 38 C.F.R. §§ 3.328, 
20.901(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter:  IME Opinion

The Board has considered the veteran's request for an IME 
opinion.  Regulations provide that, when, in the opinion of 
the Board, additional medical opinion is warranted by the 
medical complexity or controversy involved in an appeal, the 
Board may obtain an advisory medical opinion from one or more 
independent medical experts who are not employed by VA.  See 
38 U.S.C.A. §§ 5109, 7109 (West 1991); 38 C.F.R. § 20.901(d) 
(1999).  The necessity of obtaining such an opinion is left 
to the discretion of the Board.  Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).

In this case, the record contains a comprehensive report of 
examination and opinion prepared by a panel consisting of 
orthopedic and neurologic specialists.  The examiners 
addressed the questions relevant to the veteran's claim of 
entitlement to special adaptive housing, specifically 
providing requested opinions with respect to whether he meets 
the eligibility criteria for such benefit as set out in 
applicable laws and regulations.  The veteran has not 
presented any contrary evidence, other than his own 
statements, nor is there any competent evidence of record, 
which demonstrates that a complex or controversial medical 
problem is involved and not adequately resolved by the 
competent medical evidence of record.  As such, the Board 
concludes that an IME opinion is not necessary in this case.

Eligibility for Special Adaptive Housing/Special Home 
Adaptation Grant

Regulations provide that financial assistance in acquiring 
specially adapted housing may be extended to a veteran who is 
entitled to compensation for permanent and total disability 
due to:

(1) the loss, or loss of use, of both 
lower extremities, such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or 

(2) blindness in both eyes, having only 
light perception, plus the anatomical 
loss or loss of use of one lower 
extremity, or 

(3) loss or loss of use of one lower 
extremity together with the residuals of 
organic disease or injury which so affect 
the functions of balance or propulsion as 
to preclude locomotion without the aid of 
braces, crutches, canes , or a 
wheelchair, or 

(4) loss or loss of use of one lower 
extremity together with the loss or loss 
of use of one upper extremity which so 
affects the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes or a wheelchair.

38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

Financial assistance in acquiring special home adaptations is 
available to a veteran who does not qualify for specially 
adapted housing under the criteria cited above, but is 
entitled to compensation for permanent and total disability 
which, is due to blindness in both eyes with 5/200 or less 
visual acuity or which includes the anatomical loss or loss 
of use of both hands.  38 U.S.C.A. § 2101(b); 
38 C.F.R. § 3.809a.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 
38 C.F.R. § 4.63 which constitute loss of use of a foot or 
hand are extremely unfavorable ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of 3 1/2 inches or more.  
Also considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. § 
4.124a, Diagnostic Code 8521 (1999), complete paralysis also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.

VA's General Counsel has held that a nonservice-connected 
disability cannot form the basis of a grant of specially 
adapted housing or special housing adaptations; only a 
permanent and total service connected disability of the types 
specified may give rise to a grant of specially adapted 
housing or special housing adaptations.  VAOPGCPREC 24-97 
(July 3, 1997).  In its decisions, the Board is bound by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department, who is VA's General Counsel.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.101 (1999).

Factual Background

In October 1987, the veteran underwent amputation of the 
lateral three toes on his right foot.  The November 1987 VA 
hospitalization summary notes a diagnosis of adult onset 
diabetes mellitus.  VA records dated from February to June 
1988, document treatment for complications of diabetes 
mellitus, to include amputation of the left great toe at the 
metatarsal phalangeal joint.  A February/March report notes 
that other than diabetes the veteran had no known medical 
problems.  

In May 1988, the veteran underwent VA examination in 
connection with obtaining nonservice-connected VA benefits 
stemming from his diabetes.  X-rays taken at that time showed 
degenerative changes of the right knee and evidence of prior 
toe amputations bilaterally.  Examination revealed 
"moderately severe crepitus on flexion and extension" of 
the right knee and the report noted the veteran's complaints 
of pain on forced movement.  The veteran retained a full 
range of right knee motion.  The diagnoses were diabetes 
mellitus, post-operative femoropopliteal bypass of the right 
lower extremity; amputation of the lateral three toes on the 
right foot; an ulcer on the second toe of the right foot; an 
ulcer on the second toe of the left foot; and, status post 
injury of the right knee, post-surgery.

In a rating action dated in July 1988, the RO awarded the 
veteran nonservice-connected pension benefits based on the 
following:  diabetes mellitus with post-operative 
femoropopliteal bypass of the right extremity with ulcers on 
the second toes bilaterally, evaluated as 60 percent 
disabling; and amputation of the three lateral toes on the 
right foot, amputation of the great toe of the left foot, and 
a post-operative right knee injury, each evaluated as 10 
percent disabling.  At that time the veteran had no service-
connected disabilities. 

In June 1989, the veteran underwent VA examination to 
determine his disability status.  Diagnoses included recent 
amputation of the right second toe, unhealed at the time of 
examination; an atrophied right testicle, stated to be 
secondary to remote mumps orchitis; and hammertoes on the 
right second toe and left third and fourth toes.  The veteran 
continued to complain of difficulty walking and climbing 
stairs, which he attributed to right knee pain.

A VA medical record reflects hospital admission in December 
1989 for a necrotic foot ulcer.  Prior to release in March 
1990, the veteran underwent multiple debridements.  

Of record is a VA record dated in November 1990 showing a 
diagnosis of thoracic spinal epidural abscess, treated with 
thoracic laminectomy.  The VA report lists the following 
functional problems noted during the veteran's 
hospitalization:  First, the veteran was noted to be 
completely independent in all activities of daily living at 
the time of transfer for follow-up treatment.  Second, he was 
independent in wheelchair mobility for longer distances and 
in ambulation with a standard walker for shorter distances.  
In January 1991, the veteran was treated for osteomyelitis of 
the vertebral bodies, with complicating factors of deep 
venous thrombosis and diabetes noted.  That report noted that 
post-treatment, the veteran "seems quite active and able to 
get readily in his wheelchair despite this intense pain he is 
claiming."  

In May 1991, the veteran underwent excision of the right 
fifth metatarsal.  The hospital report reflects that the 
veteran developed a spinal abscess in October 1990 requiring 
a laminectomy with subsequent paresis of the lower 
extremities.  The report notes that the veteran was, as a 
result, either wheelchair bound or required to use a walker 
for ambulation.  The report further notes that in November 
1990 a deep vein thrombosis was discovered and the veteran 
was started on Coumadin therapy.  

Thereafter, the claims file contains an undated report of 
examination for purposes of determining the need for aid and 
attendance.  No restrictions of the upper extremities were 
noted at that time.  The veteran was noted to be confined to 
a wheelchair secondary to surgery for a spinal abscess as of 
1990 and that he had lost the use of his right lower 
extremity.  Effective October 21, 1990, the veteran was 
granted entitlement to special monthly pension due to need 
for aid and attendance.

In July 1991, the veteran underwent a VA examination that 
revealed he was unable to actively flex his right knee.  His 
right foot osteomyelitis/cellulitis was quiescent at that 
time.  The examiner also noted the presence of untreated 
hypertension.

In a rating decision dated in August 1991, the RO established 
service connection for residuals of a right knee injury with 
degenerative changes, and assigned a 10 percent rating 
effective May 23, 1991.  For the purposes of nonservice-
connected pension benefits, loss of use of the lower 
extremities secondary to a post-operative spinal abscess was 
considered 100 percent disabling at that time.

In a rating decision dated in January 1992, the RO 
established service connection for hypertension and assigned 
a 10 percent rating effective May 23, 1991.

A VA hospital report, dated in November 1995, indicates that 
the veteran had had a stroke.  Examination revealed mild 
hemiparesis on the left upper and lower extremities with left 
pronator drift.  Sensory examination revealed decreased 
pinprick and light touch sensation in the lower extremities 
in stocking distribution secondary to old peripheral 
neuropathy.  A report from the same hospital, dated in 
February 1996, indicates evaluation of the veteran's right 
knee.  A narrative history notes that the veteran had 
residual hemiparesis of both lower extremities, secondary to 
his stroke, and could not be checked with weightbearing.  
Examination revealed no crepitus of the patella and no 
swelling, redness or effusion.  There was evidence of grating 
and give on anterior and posterior stressing, stated to 
indicate the probable absence of an anterior cruciate 
ligament.  The impression was marked osteoarthritis of the 
right knee and the examiner commented that the veteran would 
need a total knee arthroplasty if he had more pain, but at 
that time the brace held him in stability.

VA cardiac examination was conducted in February 1996.  The 
veteran's cardiovascular and respiratory systems and varicose 
veins were stated to be within normal limits.  A diagnosis of 
essential hypertension is shown on the report.  

Also in February 1996, a VA examination of the veteran's 
neurologic status was conducted.  The VA examiner noted that 
the veteran suffered some lower extremity paralysis 
necessitating ambulation with a cane or walker after his 
spinal cord abscess surgery.  The veteran was examined in his 
wheel chair and noted to have fairly good movement of his 
arms and hands, with the left hand being weaker than the 
right.  The examiner noted no paralysis of the upper 
extremities.  The examiner stated that the veteran had very 
little movement on flexion and extension at the knee and 
little movement on dorsiflexion and plantar flexion of the 
feet.  Sensory testing revealed decreased pinprick sensation 
in a stocking distribution in the arms and legs.  The 
impression was some mild residual weakness in the left upper 
extremity and moderate-to-severe weakness in both lower 
extremities.  The examiner stated that it appeared that the 
weakness in the lower extremity was due to a combination of 
the stroke, the cervical abscess, and diabetes, and the 
examiner stated that none of these could be separated from 
the other.  It does not appear that the examiner had access 
to the claims file.  Orthopedic examination at that time 
revealed that the veteran wore a knee brace to prevent his 
knee giving out.  The veteran did have full knee extension 
upon orthopedic examination and was able to flex his knee to 
125 degrees.  It was also noted that he had hemiparesis of 
the lower extremities due to a stroke and that he could not 
be checked with weightbearing.

In a rating decision dated in April 1996, the RO established 
service connection for residuals of a cerebrovascular 
accident (CVA).  A total evaluation was granted from October 
30, 1995 to April 30, 1996.  Effective May 1, 1996, separate 
40 percent evaluations were assigned to hemiparesis of the 
left and right lower extremities, and, separate 20 percent 
evaluations were assigned to hemiparesis of the left and 
right upper extremities.


In December 1998, a neurologist and orthopedist reviewed the 
veteran's entire claims file and examined the veteran.  The 
veteran reported that he only used his wheelchair 
occasionally while at home and was able to ambulate with a 
walker.  He also reported being able to take care of his 
activities of daily living independently.  Examination 
revealed amputation of multiple toes residual to diabetes.  
The examiner noted that strength and muscle tone in the upper 
extremities was within normal limits.  There was strength 
evaluated as 80 percent of normal in the lower extremities, 
and noted to be symmetrical.  The veteran was able to stand 
from his wheelchair unassisted; his balance was quite poor 
and proprioception was diminished in both lower extremities.  
Sensation was diminished in all extremities.  

In December 1998, the neurologic examiner commented that 
there was documentation that the veteran was wheelchair bound 
as early as January 1991, secondary to lower extremity 
weakness as a residual deficit of the spinal epidural 
abscess.  The examiner also noted that the veteran had 
evidence of a diabetic neuropathy as early as 1991, and that 
his sensory deficit was in a stocking/glove distribution and 
not consistent with sensory loss due to stroke.  The examiner 
concluded that there was no residual weakness of the left 
upper extremity and that the weakness in the lower 
extremities was symmetrical and equivalent to weakness 
described as early as 1991, and that thus the stroke was not 
the cause of his lower extremity symptoms.  The examiner than 
stated that the veteran did not have complete or partial loss 
of use of the upper extremities, and noted only a partial 
loss of use of the lower extremities, as due to diabetic 
neuropathy, a spinal epidural abscess, right knee problems 
and toe amputations and not due to a stroke.

The December 1998 orthopedic examiner diagnosed marked 
arthritic right knee joint changes.  The concluded impression 
was that no paralysis was present and that there was no 
ankylosis, shortening of an extremity or muscle contracture.  
The doctor noted instability, stated to be in part due to 
weakness and in part due to sensory changes.  The examiner 
stated that amputation below the elbow would not be indicated 
as the veteran's function in such extremity far exceeded any 
prosthetic device.  The examiner also indicated that the post 
operative right knee injury and degenerative changes would 
result in loss of use of such and that the persistent day to 
day use in an average individual would produce a great deal 
of pain.  The examiner noted that the veteran was not able to 
use braces, crutches or a cane due to weakness in both lower 
extremities.  The examiner also noted that the veteran's 
balance and ability to move would not be served well by joint 
replacement.  The orthopedic examiner deferred comment on 
loss of use and the etiology thereof to the neurologic 
examiner.

A Social and Industrial Survey completed in December 1998 
includes note that the veteran required assistance to load 
this three-wheeler, the vehicle he uses to ambulate outside 
of his home, into his vehicle.  The veteran reported that a 
friend and neighbor assisted him in his activities of daily 
living.  The social worker noted that the veteran was weight-
bearing only with support, that he had no balance, and that 
without toes he was greatly at risk for falls.

Analysis

First, the Board finds that the veteran has presented 
sufficient evidence to conclude that the claim addressed in 
this section is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The credibility of the veteran's 
evidentiary assertions is presumed for making the initial 
well-grounded determination.  The Board is also satisfied 
that the duty to assist mandated by 38 U.S.C.A. § 5107(a) has 
been fulfilled as there is no indication that there are other 
records available that would be pertinent to the veteran's 
appeal with respect to the issue addressed below.

The veteran argues that he is essentially wheelchair bound as 
a result of service-connected disabilities and requests 
assistance in obtaining specially adapted housing or, a grant 
to install wider doors, ramps and/or lifting devices to 
enable entrance and exit, and to make locomotion within his 
residence easier.  The veteran does not contend, nor does the 
evidence show, that he is blind, one of the criteria of 
housing adaptation/adaptation grant eligibility.  Rather, his 
contentions, and the question at issue in this appeal, center 
on whether he has lost the use of his upper/lower extremities 
due to service-connected disability so as to preclude 
locomotion and render him totally and permanently disabled.  

The Board does not dispute that the veteran is permanently 
and totally disabled, or that he requires the use of a 
wheelchair to assist in locomotion.  Such is documented by 
the medical evidence in the claims file.  However, as stated 
above, the veteran's service-connected disabilities consist 
of the following: residuals of a CVA with hemiparesis of the 
left lower extremity, evaluated as 40 percent disabling; 
residuals of a CVA with hemiparesis of the right lower 
extremity, evaluated as 40 percent disabling; residuals of a 
CVA with hemiparesis of the left upper extremity, evaluated 
as 20 percent disabling; residuals of a CVA with hemiparesis 
of the right upper extremity, evaluated as 20 percent 
disabling; post-operative knee injury with degenerative 
changes, evaluated as 10 percent disabling; and hypertension, 
evaluated as 10 percent disabling.  The veteran's nonservice-
connected disabilities, include partial loss of use of the 
lower extremities, postoperative spinal abscess, rated 100 
percent disabling; diabetes mellitus with postoperative 
femoral popliteal bypass, rated 60 percent disabling; 
amputation of three toes of the right foot rated 10 percent 
disabling; and amputation of the great toe of the left foot, 
rated 10 percent disabling.  The record reflects that the 
veteran was essentially wheelchair bound prior to his CVA in 
1995.  In fact, competent medical professionals have 
attributed the veteran's need of a wheelchair to his spinal 
abscess, treated surgically and arising in 1990.  

In any case, the Board, in furtherance of this claim, 
requested a specific opinion with regard to whether there 
exists functional loss of any of the veteran's extremities 
and whether such loss is related to service-connected 
disability in a combination so as to render him eligible for 
housing/adaptation.  In December 1998, the VA neurologic 
examiner specifically stated that the veteran did not have 
complete or partial loss of use of the upper extremities.  
That examiner further indicated that, although the veteran 
did have partial loss of use of the lower extremities, that 
such was due to diabetic neuropathy, residual from a spinal 
epidural abscess, right knee problems and toe amputations, 
and not to residuals of a CVA.  Of the disabilities stated to 
contribute to loss of use of the lower extremities, only the 
right knee is service-connected.  As such, the veteran, at 
most, meets the definition of loss of use of one lower 
extremity due to service-connected disability, and thus, in 
order to be eligible under 38 C.F.R. §§ 3.809, 3.809a, there 
must also be competent evidence of service-connected loss of 
use of the other lower extremity, blindness, loss of use of 
one upper extremity, or organic disease/injury precluding 
locomotion without the aid of prosthetic devices.  The 
competent evidence of record does not support any of those 
criteria, instead showing that the veteran is not blind, does 
not have any loss of use of the upper extremities, and that 
the loss of use of the left lower extremity and other factors 
leading to his inability to ambulate without assistance are 
due to nonservice-connected disability.  As such, he has not 
met the criteria under 38 C.F.R. §§ 3.350, 3.809, 3.809(a), 
4.63.

The Board notes that the opinions obtained in December 1998 
are consistent with findings and conclusions reached by other 
medical professionals who have treated the veteran for his 
service and nonservice-connected disabilities.  One examiner 
indicated an inability to state whether the veteran's lower 
extremity problems were attributable to service versus 
nonservice-connected disability; however, the December 1998 
opinions are more probative, being based on a more complete 
review of the claims file and relevant examination of the 
veteran by specialists.  Also, with respect to the argument, 
presented by the veteran's representative, that 38 C.F.R. 
§§ 3.350 and 4.63 be considered, the December 1998 
examination reports clearly state that the veteran would not 
be better served by amputation and prosthesis of any upper 
and/or lower extremity as his current function exceeds that 
that would be obtained by use of a prosthetic.  The Board 
recognizes the arguments to the effect that prior to the 1995 
CVA the veteran was only essentially wheelchair bound, but 
that post-CVA he is totally wheelchair bound.  The Board is 
not free to arrive at medical opinions.  Allday v. Brown, 
7 Vet. App. 517 (1995); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Nor is it shown that the veteran possesses the 
requisite medical expertise to offer such opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, the 
Board has weighed and considered the competent medical 
opinions of record and, as discussed above, such, based on a 
full review of the relevant medical facts, do not show the 
criteria under 38 C.F.R. §§ 3.809, 3.809a have been met.  As 
the preponderance of that medical evidence is against a 
finding that the veteran has lost the use of his upper 
extremity/extremities, is blind, and/or has lost use of both 
lower extremities due to service-connected disability, the 
principle of benefit of the doubt is not for application and 
the claim must be denied.

It is further noted that a total rating based on individual 
unemployability is in effect, effective May 1, 1996.  Such 
rating does not, however, provide a legal basis for assigning 
the benefits sought herein.  As noted above, the governing 
criteria are specific as to what is needed to entitle to this 
benefit, and the Board is bound by that criteria.  38 
U.S.C.A. § 7104.


ORDER

Entitlement to special adaptive housing or a home adaptation 
grant is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

